PER CURIAM.
This matter has been carefully considered by this court, with due regard to the public importance thereof inasmuch as an alleged violation of F.S. Section 286.011(1), F.S.A., is involved. We have compared the alleged facts in this case with the alleged facts contained in the Florida Supreme Court case of Board of Public Instruction of Broward County v. Doran, 224 So.2d 693 (1969) and we do not find that the order of the trial court dismissing the last amended complaint without leave to further amend is in conflict with said Doran case, supra. Neither do we find any other error in the order appealed from.
Said order is therefore affirmed.
JOHNSON, C. J., and WIGGINTON and SPECTOR, JJ., concur.